Citation Nr: 1432303	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case has been before the Board on a previous occasion, and was dispatched to the Veterans Health Administration (VHA) for an expert medical opinion.  Following the receipt of an addendum, the Board notes that all actions required by VHA have been accomplished, and the claim is ripe for appellate review.    

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in January 2013.  That VLJ has since retired, and the Veteran has indicated that he does not wish to have an additional hearing.  A transcript is of record.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDING OF FACT

The evidence of record is against a finding that service-connected diabetes caused, or aggravated beyond the natural course of the disease process, the Veteran's essential hypertension.  


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection in an April 2010 letter.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for entitlement to service connection for hypertension, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded a VA examination to address his contentions in this case, and an opinion, with an associated addendum, from an expert in internal medicine with the Veterans Health Administration (VHA) was also solicited and fully addresses the issue on appeal.  There is no need to obtain an additional opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Essentially, there is no indication of any additional relevant evidence that has not been obtained, and given the adequacy of the opinions of record, there is no need to conduct any additional development on this claim.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disorders, such as hypertension, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a) (for which hypertension is one), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

The Veteran experiences essential hypertension and contends, in essence, that his current disability was either caused, or aggravated beyond the natural progression of the disease process, by service-connected diabetes.  

Type 2 diabetes was service-connected in an April 2012 RO decision on the basis of exposure to herbicides.  The Veteran flew air-refueling missions from Thailand and served in an area where tactical herbicides were used.  He has stated that after he was diagnosed with diabetes, many years after service, he developed hypertension.  He does not contend, and the record does not indicate, that hypertension had causal origins in service, and he does not make the allegation that hypertension, a disorder not subject to presumptive service connection on the basis of exposure to herbicides, was caused directly by any specific exposure to herbicides on active duty.  Rather, his allegation is that service-connected diabetes caused or aggravated his hypertension, and it is on this assertion that the Board will focus.  

A review of the record indicates that the Veteran has been diagnosed with essential hypertension that requires medication to control.  In March 2012, the Veteran was examined by VA, and an opinion was entered that confirmed the diagnosis of essential hypertension.  Regarding etiology, the examiner stated that, as the diagnosis was essential hypertension, "there is no evidence in the available records that [the Veteran] has a diagnosis of reno-vascular [hypertension] due to renal failure caused by [the Veteran's diabetes]."  As such, it was concluded that the hypertension was "primarily essential and not due to secondary causes."  

The Board, in noting that this opinion focused solely on causal etiology, dispatched the claim to an expert in internal medicine at the Veterans Health Administration (VHA) for clarification.  After reviewing the record, the physician noted that the Veteran's hypertension was essential in nature, and that there is only a causal linkage between hypertension and diabetes when the hypertension is the secondary type.  Citations from research performed at the University of Maryland were provided, and it was noted that "kidney damage (diabetic nephropathy) is generally the cause of high blood pressure in people with diabetes."  As the Veteran did not have renal symptomatology, the VHA internist noted that there was no causal linkage between his essential hypertension (i.e. not secondary) and current diabetes.  

The Board, in noting that the concept of aggravation was not discussed, sent the claim back to the VHA internist for an addendum.  In the returned addendum report, the internist noted that there were "two independent" diagnoses of diabetes and essential hypertension.  That is, the examiner noted that "unfortunately, I found no connection to essential hypertension [from] diabetes."  The examiner went on to discuss specific studies performed at three separate medical schools, and noted that there is increasing research focus on morbidity and mortality associated with "coexisting" hypertension and diabetes.  The VHA internist, in noting this, expressly pointed out that the disorders are "frequently reported" together, but as they are "coexisting" in nature, they are "not linked."  

While the language expressed by the VHA internist is not ideal, in piecing together his opinions, it is noted that with respect to causation, the medical journal evidence he cited is conclusive as to there being no causal association between essential hypertension and diabetes.  As for a potential aggravating relationship, while the examiner noted that the disorders frequently "co-exist," he expressly stated that there is no evidence of a "linkage."  As to what was implied with that term, a review of the earlier part of the VHA opinion indicates that the examiner specifically stated that there was no "connection" of any sort between diabetes and the Veteran's hypertension.  Thus, after being specifically asked to address aggravation by the Board, the VHA internist offered a broad, but nonetheless categorical opinion, that there is no connection of any sort (i.e. causally or by aggravation) between current diabetes and essential hypertension.   Appropriate medical journal entries were referenced in supporting his assertion that for any connection between hypertension to exist, there must be "renal vascular hypertension" (with coronary artery disease associated with that renal manifestation).  

In support of his claim, the Veteran submitted a letter from a physician at the University of Rochester, dated in January 2013, which stated that "[the Veteran] suffers from hypertension" and that "it is likely that his hypertension is being contributed to (sic) by his diabetes mellitus type 2."  There is no associated rationale with this bare and conclusory statement.  

The Veteran has argued that the University of Rochester report should be considered as having equal probative value as the opinion and referenced materials submitted by the VHA internist who reviewed the claim.  That is, all other things being equal, the Veteran asks that the Board resolve reasonable doubt in his favor.  Unfortunately, the Board cannot conclude that the University of Rochester opinion carries significant probative weight.  Indeed, it is a mere conclusion unsupported by a rationale, and while its submission did place a duty on VA to conduct further development, it is not, in itself, sufficient enough so as to resolve the issue in favor of the award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 -01 (2008).  

In contrast, the VHA opinion and addendum, when considered after the afforded VA examination of March 2012, presents a much clearer picture, description, and rationale as to the nature of the co-existing essential hypertension and diabetes.  Indeed, the VHA internist, in confirming that the Veteran's essential hypertension does not involve any renal manifestations, noted that the condition is not of a "secondary" nature as a result of diabetic nephropathy.  Medical literature was specifically cited to support the conclusion that there is no "connection," causal or aggravating, between the diagnosed essential hypertension and current diabetes.  The VHA opinion and addendum is thus well-rationalized and fully considerate of the forwarded allegations.  When considered in light of the positive evidence of record, it must be considered as being significantly more probative.  Id.  

Save for the aforementioned and non-probative private medical note, the only other evidence of record supportive of the Veteran's contentions comes from his own, unsubstantiated lay assertions.  In this regard, the Board notes that an opinion as to something as complex in nature as the etiology of hypertension is beyond the scope of a layperson to competently address, and that specialized medical knowledge, with associated rationale, is necessary for such an opinion to have probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, as the Veteran does not possess medical expertise, his assertions cannot be given any significant probative weight in the context of his claim for service connection.  

As this is the case, the Board must conclude that the evidence is decidedly against the Veteran's claim for service connection.  Simply put, as the probative competent medical evidence indicates that there is no causal or aggravating relationship between current service-connected diabetes and the claimed hypertension, the claim for service connection must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


